Russell, C. J.
1. The provisions of section 5063 of the Civil Code of 1910 (Civil Code of 1895, § 4518), in which it is provided that attachments issued against non-residents by justices of the peace, where the amount claimed exceeds the jurisdiction of the justice’s court, “may be made returnable to the superior court of any county in this State,” do not, where such an attachment is made returnable to a county court, operate to divest the county court of the jurisdiction conferred upon county courts by section 4193 of the Civil Code of 1895, which provides that “the jurisdiction of the county courts shall extend into the county town, district or districts, to all civil cases of contract or tort (save where exclusive jurisdiction is vested in the superior court).” See also Civil Code of 1895, § 4208.
2. The verdict in favor of the plaintiff was authorized by both the law and the evidence, and the motion for a new trial, based solely upon the usual general grounds, was properly overruled.

Judgment affirmed.


Broyles, J., dissents.